 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON



 3                                                                 Nov 18, 2019
 4
                                                                       SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 LUCAS M. CHANEY, individually, and
 9 as guardian ad litem for TC, a minor, and        No. 2:19-cv-00272-SAB
10 KATHLEEN CHANEY,
11               Plaintiffs,                        ORDER DENYING
12               v.                                 STIPULATED MOTION FOR
13 AUTO TRACKERS AND RECOVERY                       PROTECTIVE ORDER
14 NORTH, LLC, PATRICK K. WILLIS
15 COMPANY, INC. and SANTANDER
16 CONSUMER USA, INC.,
17               Defendants.
18
19        Before the Court is the parties’ Stipulated Motion for Protective Order, ECF
20 No. 17. The motion was heard without oral argument.
21        The parties ask the Court to sign a Protective Order that was drafted and
22 agreed to by the parties. It is this Court’s practice to not enter general Protective
23 Orders that simply set forth the parties’ agreement for handling “confidential”
24 materials.
25        The parties are free to contract between themselves regarding disclosure of
26 information produced in discovery and pursue appropriate remedies in the event of
27 breach; however, the Court will not be party to such an agreement. If, in the future,
28 the parties wish to file specific items of discovery in the court record and protect
     ORDER DENYING
     STIPULATED MOTION FOR PROTECTIVE ORDER ~ 1
1 such items from public access, the Court will entertain an application for a
2 narrowly tailored protective order.
3        Accordingly, IT IS HEREBY ORDERED:
4        1. The parties’ Stipulated Motion for Protective Order, ECF No. 17, is
5 DENIED.
6        IT IS SO ORDERED. The District Court Executive is hereby directed to
7 file this Order and provide copies to counsel.
8        DATED this 18th day of November 2019.
9
10
11
12
13
                                  Stanley A. Bastian
14
                               United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING
     STIPULATED MOTION FOR PROTECTIVE ORDER ~ 2
